Examiner’s Comments
Regarding the Information Disclosure Statement filed 27 June 2022, non-patent literature citation no. 1 is incomplete.  The examiner has properly considered the reference and corrected the citation for printing as follows:

Antique Farm Tool 35° Ice or Hay Saw Knife Hand Forged? Wood Handle, (Published 8/23/2021) downloaded from https://www.ebay.com/itm/373407920284?
chn=ps&norover=1&mkevt=1&mkrid=711-117182-37290-0&mkcid=2&itemid=373407920284&targetid=1263433205414&device=c&mktype=pla&googleloc=90
61080&poi=campaigned=10459841979&mkgroupid=117435520970&rlsatarget=pla-1263433205414&abcId=2146002&merchantid=114730551&gclid=EAIaIQobChMIisvzrpzc8gIVaB-tBh2XcQ0cEAQYCCABEgK-dPD_BwE	(downloaded 2021-08-31)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
03 September 2022